

113 HR 7307 IH: Foreign Advanced Technology Surveillance Accountability Act
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7307IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Mr. Curtis (for himself, Mr. Malinowski, Mr. Phillips, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to require information on the status of excessive surveillance and use of advanced technology to violate privacy and other fundamental human rights be included in the annual Country Reports on Human Rights Practices.1.Short titleThis Act may be cited as the Foreign Advanced Technology Surveillance Accountability Act.2.Amendments to annual Country Reports on Human Rights PracticesThe Foreign Assistance Act of 1961 is amended as follows:(1)In section 116 (22 U.S.C. 2151n), by adding at the end the following:(h)Status of excessive surveillance and use of advanced technology(1)In generalThe report required by subsection (d) shall include, wherever applicable, a description of the status of surveillance and use of advanced technology to impose arbitrary or unlawful interference with privacy, or unlawful or unnecessary restrictions on freedom of expression, peaceful assembly, association, or other internationally recognized human rights in each country, including—(A)whether the government of such country has adopted and is enforcing laws, regulations, policies, or practices relating to—(i)government surveillance or censorship, including through facial recognition, biometric data collection, internet and social media controls, sensors, spyware data analytics, non-cooperative location tracking, recording devices, or other similar advanced technologies, and any allegations or reports that this surveillance or censorship was unreasonable;(ii)extrajudicial searches or seizures of individual or private institution data; and(iii)surveillance of any group based on political views, religious beliefs, ethnicity, or other protected category, in violation of equal protection rights;(B)whether such country has imported or unlawfully obtained biometric or facial recognition data from other countries or entities and, if applicable, from whom; and(C)whether the government agency end-user has targeted individuals, including through the use of technology, in retaliation for the exercise of their human rights or on discriminatory grounds prohibited by international law, including targeting journalists or members of minority groups.(2)DefinitionsIn this subsection—(A)the term internet and social media controls means the arbitrary or unlawful imposition of restrictions, by state or service providers, on internet and digital information and communication, such as through the blocking or filtering of websites, social media platforms, and communication applications, the deletion of content and social media posts, or the penalization of online speech, in a manner that violates rights to free expression or assembly; and(B)the term extrajudicial targeted surveillance means the use of technology to observe the activities of individuals in a manner that unlawfully or arbitrarily interferes with their privacy, such as through physical monitoring or the interception of digital communications..(2)In section 502B(b) (22 U.S.C. 2304(b))—(A)by redesignating the second subsection (i) (as added by section 1207(b)(2) of Public Law 113–4) as subsection (j); and(B)by adding at the end the following:(k)Status of excessive surveillance and use of advanced technologyThe report required under subsection (b) shall include, wherever applicable, a description of the status of excessive surveillance and use of advanced technology to restrict human rights, including the descriptions of such policies or practices required under section 116(h). .